Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J), rendered October 28, 2002, convicting him of attempted burglary in the second degree and assault in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s constitutional challenge to the mandatory sentence enhancement provisions of Penal Law § 70.08, raised for the first time on appeal, is not preserved for appellate review as matter of law (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]; People v Besser, 96 NY2d 136 [2001]; People v Norris, 5 AD3d 796, 797 [2004]; People v Josey, 5 AD3d 398, 399 [2004]). In any event, we find that the mandatory sentence enhancement provisions of Penal Law § 70.08 do not violate either the Federal or the State Constitution (see Apprendi v New Jersey, 530 US 466, 490 [2000]; Almendarez-Torres v United States, 523 US 224 [1998]; People v Rosen, supra; People v Horn, 7 AD3d 638 [2004], lv denied 3 NY3d 659 [2004]; People v Horne, 6 AD3d 549 [2004], lv denied 3 NY3d 641 [2004]). Rrausman, J.P., Goldstein, Luciano and Fisher, JJ, concur.